DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment 
1- The supplemental amendment filed on 08/03/2022 has been entered and fully considered. Claims 1-2, 4, 6-11, 13, 15-17 remain pending in the application, where independent claim 1 has been amended. New independent Claim 18 has been added.


Response to Arguments

2- Examiner has considered applicants’ proposed amendment and submits they moot/overcome all the 35 USC 112 based rejections previously set forth in the final office action mailed on 03/03/2022. The newly added claim presents different embodiments of the invention allowed in the present office action.


Allowable Subject Matter

3- Claims 1-2, 4, 6-11, 13, 15-18 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent apparatus claims 1 and 18, the prior art of record, taken either alone or in combination, fails to disclose or render obvious the limitations of the claim taken as a whole, and in particular:
… wherein the first sensor, the second sensor and the third sensor are arranged at intervals to each other and the scanning device is guided, with respect to the rail, to be movable in the direction of the longitudinal axis along a plurality of the rail segments, thereby enabling the sensor arrangement to be arranged at each one of the rail segments so that the first sensor and the second sensor are enabled to scan the first incremental track of a respective rail segment in such a manner that the first sensor is configured to detect at least a first one of the position markings of the first incremental track of the respective rail segment and the second sensor is configured 3Application No. 16/956,750Docket No.: 008017.0001 1\US Reply to Office Action of March 3, 2022 to detect at least a second one of the position markings of the first incremental track of the respective rail segment….
… wherein the material measure of at least one of the rail segments - with the exception of the one of the rail segments which has the absolute track - comprises a second incremental track which extends next to the first incremental track of the at least one of the rail segments in the direction of the longitudinal axis and has a plurality of equidistantly arranged position markings, wherein the second incremental track is arranged at the at least one of the rail segments so that the sensor arrangement of the scanning device is enabled to be arranged at the at least one of the rail segments in such a manner that the third sensor of the scanning device is enabled to scan the second incremental track, the third sensor thereby being enabled to detect position markings of the second incremental track, wherein the third sensor is configured to generate a fourth signal (S4) having a variation as a function of a position of the scanning device with respect to the position markings of the second incremental track detected by the third sensor, wherein the computing unit is configured to compare the fourth signal (S4) with one or more of the first signal (Si) or the second signal (S2), and wherein the first evaluation device and the second evaluation device comprise electronic components.

The closest prior art found that pertains to the invention, with emphasis added, is Matsui, Sakagami and Nashiki. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886